Milonas, J. (dissenting in part).
The majority have held that the failure of the People to produce the Klein report did not constitute a refusal to respond to a specific and relevant request by defendant for exculpatory evidence, and, therefore, reversal of his conviction is not mandated absent a finding of materiality of the document in question. However, in my opinion, the majority’s conclusion involves a factual determination which is not warranted without a hearing even being held on that matter. Although this case has been remanded for a hearing on the issue of materiality, the court has inexplicably declined to permit the Trial Judge to consider as well whether the prosecution’s failure to turn over the Klein report was in response to a specific and relevant request. In that connection, it is inappropriate for the majority to remand for a hearing with respect to one disputed issue of fact, but not with regard to the other. The defendant should at least be accorded an opportunity to demonstrate his contention that the People wrongfully failed to disclose exculpatory material. Certainly, this court should not be making such a fact finding in the first instance. Consequently, both issues of fact should properly be decided by the Trial Judge.
Kassal and Wallach, JJ., concur with Sandler, J. P.; Milonas and Rosenberger, JJ., dissent in part in an opinion by Milonas, J.
Order, Supreme Court, New York County, entered on or about June 20, 1985, reversed, on the law, and the motion to vacate judgment remanded for a hearing in accordance with the opinion of this court herein.